Exhibit 10.1


AMENDMENT NO. 1 TO CREDIT AGREEMENT




AMENDMENT NO. 1 dated as of December 20, 2013 (the “Amendment”) to the Third
Amended and Restated Credit, Security, Pledge and Guaranty and Agreement dated
as of September 27, 2012 (as amended, supplemented or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”) among (i) LIONS
GATE ENTERTAINMENT INC., as Borrower (the “Original Borrower” or “LGEI”), (ii)
the GUARANTORS referred to herein, (iii) the LENDERS referred to therein (each,
a “Lender,” and collectively, the “Lenders”) and (iv) JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Issuing Bank.
 
INTRODUCTORY STATEMENT
 
Pursuant to that certain loan agreement entered into on April 10, 2008 (as may
be amended from time to time, the “PA Credit Agreement”), by and between
Lionsgate Pennsylvania, Inc. (the “PA Borrower”) and Pennsylvania Regional
Center, LP (the “PA Lender”), the PA Lender has agreed to make loans to the PA
Borrower (the “PA Loan”).
 
In April 2013, the PA Credit Agreement was terminated and the PA Obligations
(including the PA Loan) were indefeasibly paid in full.
 
The Original Borrower and LGEC have requested, and the Administrative Agent and
the Lenders have agreed, to amend the Credit Agreement to, among other things,
(i) designate Lions Gate Entertainment Corp. (the “New Borrower” or “LGEC”) as
the Borrower under the Credit Agreement in lieu of LGEI and (ii) delete the
references to the PA Credit Agreement (and the related definitions), in each
case, subject to and in accordance with the terms and conditions set forth
herein.
 
 
Therefore, the parties hereto hereby agree as follows:

 
1. Defined Terms.  All terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
 
2. Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as of the Effective Date (as defined below) as follows:
 
(a) The first paragraph of the Credit Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:
 
“THIRD AMENDED AND RESTATED CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT,
dated as of September 25, 2000, as amended and restated as of December 15, 2003,
as amended and restated as of July 25, 2008 and as further amended and restated
as of September 27, 2012 (as may be further amended, supplemented or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
(i) LIONS GATE ENTERTAINMENT CORP., a British Columbia corporation ( “LGEC”);
(ii) the Guarantors referred to herein; (iii) the Lenders referred to herein;
and (iv) JPMORGAN CHASE BANK, N.A., a national banking association, as agent for
the Lenders (in such capacity, the “Administrative Agent”) and as the issuer of
letters of credit (in such capacity, the “Issuing Bank”).”
 
(b) The Introductory Statement of the Credit Agreement is hereby amended by
deleting the second paragraph thereof and replacing it with the following:
 
“On September 25, 2000, LGEI, certain of the Guarantors (including LGEC), the
Administrative Agent and certain lenders entered into a Credit, Security,
Guaranty and Pledge Agreement, as amended and restated as of December 15, 2003,
and as amended and restated as of July 25, 2008 (as amended through Amendment
No. 4), providing for a secured credit facility (the “Existing Credit
Agreement”).”
 
(c) The Introductory Statement of the Credit Agreement is hereby amended by
deleting the fifth paragraph thereof in its entirety.
 
(d) Article 1 of the Credit Agreement is hereby amended by adding the following
definitions in the proper alphabetical place:
 
(i) “Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
 
(ii) “ECHO” shall mean Entertainment Capital Holdings S.À.R.L. and its
successors.
 
(iii) “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guaranty of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guaranty of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
(iv) “LGEI” shall mean Lions Gate Entertainment Inc., a Delaware corporation and
its successors.
 
(v) “Luxembourg Pledge Agreement on Shares” shall mean the Luxembourg Pledge
Agreement on Shares providing for the creation by the Borrower in favor of the
Administrative Agent (on behalf of itself and the other Secured Parties) of a
first right of pledge in the shares of ECHO held by the Borrower (as may be
amended, supplemented or otherwise modified, renewed or replaced from time to
time).
 
(vi) “Swap Obligation” shall mean, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
(e) Article 1 of the Credit Agreement is hereby amended by deleting the
following definitions: “Group Lender”, “LGMFV”, “LGMFV Credit Facility”, “PA
Borrower”, “PA Credit Agreement”, “PA Event of Default”, “PA Lender”, “PA Loan”,
“PA Obligations” and “Pennsylvania Regional Financing Arrangement”.
 
(f) The Credit Agreement is hereby amended by deleting all references to the
words “Group Lender” and “Group Lenders” and replacing them with the words
“Lender” and “Lenders”, respectively.
 
(g) The definition of “Applicable Law” in Article 1 of the Credit Agreement is
hereby amended by adding the words “, the Grand Duchy of Luxembourg” after the
words “United States”.
 
(h) The definition of “Borrower” in Article 1 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Borrower” shall mean LGEC.
 
(i) The definition of “Borrowing Base” in Article 1 of the Credit Agreement is
hereby amended by (i) deleting the parenthetical in clause (ix) thereof and (ii)
deleting clause (xii) thereof in its entirety.
 
(j) The definition of “Business Day” in Article 1 of the Credit Agreement is
hereby amended by inserting the words “the Province of Ontario,” before the
words “the State of New York.”
 
(k) The definition of “Clearing Account” in Article 1 of the Credit Agreement is
hereby amended by (i) deleting the words “(Lions Gate Entertainment Inc.)” after
the words “Loan Services” and replacing them with “(Lions Gate Entertainment
Corp.) in lieu thereof and (ii) deleting the words “Account No: 9008113381c2673”
and replacing them with the words “Account No: 945958478” in lieu thereof.
 
(l) The definition of “Collateral” in Article 1 of the Credit Agreement is
hereby amended by (i) inserting the word “and” immediately before clause (ii) of
the last paragraph thereof and (ii) deleting clause (iii) from the last
paragraph thereof.
 
(m) The definition of “Convertible Senior Subordinated Notes”  in Article 1 of
the Credit Agreement is hereby amended by deleting the word “Borrower’s” in each
instance where it appears and replacing it with the word “LGEI’s”.
 
(n) The definition of “Credit Facility Debt” in Article 1 of the Credit
Agreement is hereby amended by deleting the words “the Borrower’s” in each
instance where it appears and replacing it with the word “LGEI’s”.
 
(o) The definition of “Cumulative Credit” in Article 1 of the Credit Agreement
is hereby amended by deleting sub-clause (a) thereof and replacing it with the
following in lieu thereof:
 
  “(a)  the principal amount of any unsecured Subordinated Debt of the Borrower
or LGEI issued after the Closing Date which is convertible into equity interests
of the Borrower; plus”
 
(p) The definition of “Eligible Unsold Rights Amount” in Article 1 of the Credit
Agreement is hereby amended by replacing the words “Borrower’s March 31, 2012
valuation” with the words “LGEI’s March 31, 2012 valuation” in each instance
where it appears.
 
(q) The definition of “Event of Default” in Article 1 of the Credit Agreement is
hereby deleted in its entirely and replaced with the following:
 
“Event of Default” shall have the meaning given to such term in Article 7
hereof.
 
(r) The definition of “Fundamental Documents” in Article 1 of the Credit
Agreement is hereby amended by adding the words “Luxembourg Pledge Agreement on
Shares,” before the word “UCC”..
 
(s) The definition of “Governmental Authority” in Article 1 of the Credit
Agreement is hereby amended by adding the words “, Luxembourg” after the word
 
“Canada”.
 
(t) The definition of “Guarantors” in Article 1 of the Credit Agreement is
hereby deleted in its entirely and replaced with the following:
 
“Guarantors” shall mean (i) the Borrower with respect to Obligations for which
it is not the primary obligor and (ii) LGEI and each other Subsidiary of LGEC
which is a signatory of this Agreement and any other direct or indirect
Subsidiary of LGEC acquired or created after the date hereof (other than (a)
Unrestricted Subsidiaries and (b) Inactive Subsidiaries), which Subsidiary
becomes a signatory to this Credit Agreement as a Guarantor as required by
Section 5.18 with respect to the obligations of the Borrower under this Credit
Agreement.  Each of the Guarantors as of the date hereof shall be listed on
Schedule 1.3 hereto.
 
(u) The definition of “Lender” in Article 1 of the Credit Agreement is hereby
deleted in its entirely and replaced with the following:
 
“Lender” shall mean (i) the financial institutions whose names appear on the
signature pages hereto and who are designated as such on Schedule 1.1 hereof and
its successors, and (ii) any assignee of a Lender pursuant to Section 13.3
hereof.
 
(v) The definition of “LIBO Rate” in Article 1 of the Credit Agreement is hereby
amended by deleting the definition in its entirety and replacing it with the
following language in lieu thereof:
 
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page on such screen) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits in the London interbank market with a maturity
comparable to such Interest Period.  In the event that such rate does not appear
on such page (or on any such successor or substitute page), the “LIBO Rate”
shall be determined by reference to such other publicly available service for
displaying interest rates for dollar deposits in the London interbank market as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.”
 
(w) The definition of “Obligations” in Article 1 of the Credit Agreement is
hereby amended by (i) deleting the “,” after the word “‘Obligations’)” in clause
(ii) thereof and replacing it with the word “and”, (ii) deleting sub-clause (iv)
in its entirety and (iii) by adding the following language after the words
“similar services” in clause (iii) thereof:
 
“; provided, however, that the definition of “Obligations” shall exclude any
Excluded Swap Obligations of any Guarantor for purposes of determining any
obligations of such Guarantor.”
 
(x) The definition of “Percentage” in Article 1 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
 
“Percentage” shall mean with respect to any Lender, the percentage of the Total
Commitment, represented by such Lender’s Commitment.
 
(y) The definition of “Pledged Securities” in Article 1 of the Credit Agreement
is hereby amended by (i) deleting clause (ii) thereof and (ii) redesignating
clause (iii) as clause (ii) thereof.
 
(z) The definition of “Senior Secured Second Priority Notes” in Article 1 of the
Credit Agreement is hereby amended by deleting it in its entirety and replacing
it with the following:
 
“Senior Secured Second Priority Notes” shall mean (i) Borrower’s 5.25% Senior
Secured Second Priority Notes due 2018 which were issued pursuant to that
certain Indenture, dated as of July 19, 2013 (as the same may be amended,
supplemented, modified, renewed or replaced from time to time), by and among
Borrower, the guarantors referred to therein and U.S. Bank National Association,
as trustee and (ii) the  Borrower’s Second Lien Credit Agreement, dated as of
July 19, 2013, among the Borrower, the guarantors referred to therein, the
lenders referred to therein and U.S. Bank National Association, as
administrative agent for the lenders (as the same may be amended, supplemented
 
modified, renewed or replaced from time to time).
 
(aa) The definition of “Total Debt Ratio” in Article 1 of the Credit Agreement
is hereby amended by deleting the words “plus amounts outstanding under the PA
Loan”.
 
(bb) Section 2.1(d) of the Credit Agreement is hereby amended by inserting the
words “or Alternate Base Rate Loan” after the words “Eurodollar Loan”.
 
(cc) Section 5.18 of the Credit Agreement is hereby amended to delete clause (b)
of the last sentence of such Section.
 
(dd) Section 6.1(i) of the Credit Agreement is hereby amended by deleting the
words “unsecured Subordinated Debt of LGEC and the Borrower” therein and
replacing it with the words “unsecured Subordinated Debt of LGEC and LGEI”.
 
(ee) Section 6.1 (j) of the Credit Agreement is hereby amended by deleting the
text of the section in its entirety and replacing it with the words
“[Reserved].”.
 
(ff) Section 6.1 (q) of the Credit Agreement is hereby amended by deleting the
text of the section in its entirety and replacing it with the words
“[Reserved].”.
 
(gg) Section 6.1(r) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
 
  “(r)  Indebtedness incurred by any SlateCo to the extent contemplated by the
definition of “Permitted Slate Financing”; and”
 
(hh) Section 6.2(u) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
 
  “(u)  Liens to secure payment and performance obligations to (i) any ProdCo
contemplated by the definition of “Permitted Slate Transaction” and (ii) any
SlateCo contemplated by the definitions of “Permitted Slate Financing””.
 
(ii) Section 6.2 (w) of the Credit Agreement is hereby amended by deleting the
text of the section in its entirety and replacing it with the words
“[Reserved].”.
 
(jj) Section 6.3(viii) of the Credit Agreement is hereby amended by deleting (i)
the word “LGEC’s” therein and replacing it with the words “the Borrower’s” and
(ii) the words “the Borrower” and replacing them with the word “LGEI”.
 
(kk) Section 6.4(xv) and Section 6.4(xviii) of the Credit Agreement are hereby
amended by deleting the references to “the Borrower’s” and “the Borrower”,
respectively and replacing them with the words “LGEI’s” and “LGEI”,
respectively.
 
(ll) Section 6.4(xxiii) of the Credit Agreement is hereby amended by deleting
the section in its entirety and replacing it with the following in lieu thereof:
 
“(xxiii) Investments in Unrestricted Subsidiaries to the extent funded with
proceeds of new equity raises at LGEC, which are not applied to increase the
amount of Investments permitted pursuant to sub-clauses (i) and (xix) above.”
 
(mm) Section 6.5(xi) of the Credit Agreement is hereby amended by deleting the
word “the Borrower’s” therein and replacing it with the word “LGEI’s”.
 
(nn) Section 6.5(xii) of the Credit Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:
 
“(xii) the Refinance of Subordinated Debt or Permitted Preferred Stock in
exchange for or with all or a portion of proceeds received from the issuance of
Permitted Preferred Stock, Equity Interests of LGEI or the Borrower (to the
extent consideration for the Equity Interests of LGEI are from proceeds from the
issuance of Equity Interests in the Borrower), common stock of the Borrower or
Permitted Refinancing Indebtedness in compliance with the definitions of such
terms and”
 
(oo) Section 6.6 of the Credit Agreement is hereby amended by deleting the words
“and/or LGMFV” after the word SlateCo. in sub-clause (vii) thereof.
 
(pp) Section 6.11 of the Credit Agreement is hereby amended by (i) deleting the
words “any SlateCo, any ProdCo nor any Controlled Foreign Subsidiary” in clause
(i) thereof and replacing them with the words “any SlateCo nor any ProdCo”, (ii)
deleting the words “the Borrower” in clause (iii) thereof and replacing them
with the word “LGEI” and (iii) deleting the word “LGEC” in clause (v) thereof
and replacing it with the words “the Borrower”.
 
(qq) Section 6.26 of the Credit Agreement is hereby deleted in its entirety.
 
(rr) Section 7.1(h) of the Credit Agreement is hereby amended by (a) adding
“(i)” before the word “any” in the first line thereof and (b) adding the
following after the word “foregoing” in the last line thereof:
 
“ or (ii) (a) a bankruptcy (faillite) within the meaning of Articles 437 ff. of
the Luxembourg Commercial Code or any other insolvency proceedings pursuant to
the Council Regulation (EC) N° 1346/2000 of 29 May 2000 on insolvency
proceedings; (b) controlled management (gestion contrôlée) within the meaning of
the grand ducal regulation of 24 May 1935 on controlled management; (c)
voluntary arrangement with creditors (concordat préventif de faillite) within
the meaning of the law of 14 April 1886 on arrangements to prevent insolvency,
as amended; (d) suspension of payments (sursis de paiement) within the meaning
of Articles 593 ff. of the Luxembourg Commercial Code; (e) judicial winding-up
(liquidation judiciaire) pursuant to the law of 10 August 1915 on commercial
companies, as amended, (f) or any other proceeding applicable to ECHO (and any
other Credit Party that is a Luxembourg entity, if any) in Luxembourg
 
(ss) Section 8.7 of the Credit Agreement is hereby amended by deleting the words
“(and PA lender, if the funds constitute proceeds of the Film Library)”.
 
(tt) Section 11.5 of the Credit Agreement is hereby deleted in its entirety.
 
(uu) Section 12.2 of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:
 
“Notwithstanding the foregoing, amounts received from any Guarantor shall not be
applied to any Excluded Swap Obligation of such Guarantor.”
 
(vv) Section 12.5 of the Credit Agreement is hereby amended by deleting the
words “(and PA lender, if such instructions relate to the Film Library)”.
 
(ww) Section 12.14 of the Credit Agreement is hereby deleted in its entirety and
replaced with the words “Reserved”.
 
(xx) Section 13.11A of the Credit Agreement is hereby deleted in its entirety
and replaced with the words “Reserved”.
 
(yy) Exhibits C-1 “Form of Amended and Restated Copyright Security Agreement”,
C-2 “Form of Amended and Restated Copyright Security Agreement Supplement”, F-1
“Form of Trademark Security Agreement” and F-2 “Form of Trademark Security
Agreement Supplement” to the Credit Agreement are hereby deleted in their
entirety and replaced with Exhibits C-1 “Form of Amended and Restated Copyright
Security Agreement”, C-2 “Form of Amended and Restated Copyright Security
Agreement Supplement”, F-1 “Form of Trademark Security Agreement” and F-2 “Form
of Trademark Security Agreement Supplement”, respectively, attached hereto.
 
(zz) Annex 1 to the Credit Agreement is hereby deleted in its entirety.
 
3. Conditions to Effectiveness.  The provisions of Section 2 of this Amendment
shall not become effective until the date upon which all of the following
conditions precedent have been satisfied (such date, the “Effective Date”):
 
(a) the Administrative Agent shall have received (i) counterparts of this
Amendment which, when taken together, bear the signatures of the Borrower, each
of the Guarantors and each of the Lenders and (ii) the Notes, executed by LGEC;
 
(b) the Administrative Agent shall be satisfied that all guaranties and security
interests granted in connection with the Credit Agreement remain in effect with
respect to the Credit Agreement as amended hereby and the Obligations under the
Credit Agreement as amended hereby, and the Administrative Agent shall have
received any affirmations or confirmations requested from the Credit Parties
with respect thereto;
 
(c) the Administrative Agent shall have received the written opinion of counsel
to the Credit Parties, which opinion shall be in form and substance satisfactory
to the Administrative Agent and to Morgan, Lewis & Bockius LLP, counsel for the
Administrative Agent; and
 
(d) the payment of all fees and expenses (including, without limitation, fees
and disbursements of counsel and consultants retained by the Administrative
Agent) due and payable by any Credit Party to the Administrative Agent and/or
the Lenders pursuant to the Credit Agreement or any other Fundamental Document.
 
4. Reaffirmation of Fundamental Documents.  Each of the Credit Parties hereby:
(i) acknowledges that it expects to receive substantial direct and indirect
benefits as a result of this Amendment and the transactions contemplated hereby,
(ii) consents to this Amendment and the transactions contemplated hereby, (iii)
acknowledges and reaffirms all of its obligations and undertakings under each of
the Fundamental Documents, including, without limitation, its guarantees,
pledges and grants of security interests thereunder and (iv) acknowledges and
agrees that notwithstanding this Amendment and the effectiveness of the
transactions contemplated hereby, each of the Fundamental Documents and such
guarantees, pledges and grants of security interests is not impaired or affected
in any manner whatsoever and shall remain in full force and effect in accordance
with the terms thereof to secure all of the Obligations (as defined in the
Credit Agreement).
 
5. Representations and Warranties.  Each Credit Party represents and warrants
that:
 
(a) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date); and
 
(b) after giving effect to this Amendment, no Default or Event of Default will
have occurred and be continuing on and as of the date hereof.
 
(c) the PA Credit Agreement and any security interest granted to the PA Lender
thereunder have been terminated and the PA Obligations (including the PA Loan)
have been indefeasibly paid in full.
 
6. Fundamental Document.  The parties acknowledge that this Amendment is a
Fundamental Document.
 
7. Transition. On the Effective Date, subject to the terms and conditions of the
Credit Agreement, the following shall occur: (i) New Borrower will draw a new
borrowing (the “New Borrowing”) under the Credit Agreement equal to all
Obligations of the Original Borrower regarding amounts previously drawn by the
Original Borrower under the Credit Agreement and then outstanding (the “Existing
Balance”), (ii) New Borrower will loan the proceeds from the New Borrowing to
the Original Borrower and direct Administrative Agent to pay such proceeds to a
deposit account of the Original Borrower maintained with Administrative Agent
(and subject to an account control agreement pursuant to the Credit Agreement)
to be immediately applied to pay-off the Existing Balance, and (iii) as a result
of the pay-off, the Existing Balance will be fully satisfied.  On the Effective
Date, after giving effect to the foregoing clauses (i)-(iii), all obligations of
the Original Borrower under the Credit Agreement and the other Fundamental
Documents to which it is a party will automatically be assumed by the New
Borrower (and, by its signature below, New Borrower hereby assumes such
obligations effective as of the Effective Date) without any further action
whatsoever, and for the avoidance of doubt, all Loans outstanding shall be
deemed to have been made to the New Borrower.
 
8. Full Force and Effect.  Except as expressly amended hereby, the Credit
Agreement (as previously amended) shall continue in full force and effect in
accordance with the provisions thereof on the date hereof.  As used in the
Credit Agreement, the terms “Agreement,” “this Agreement,” “this Credit
Agreement,” “herein,” “hereafter,” “hereto,” “hereof” and words of similar
import shall mean, unless the context otherwise requires, the Credit Agreement
as amended by this Amendment.  This Amendment shall not be construed as
extending to any other matter, similar or dissimilar, or entitling the Credit
Parties to any future amendments regarding similar matters or otherwise.
 
9. APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
10. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one instrument.
 
11. Expenses.  The Borrowers agree to pay all out-of-pocket expenses incurred by
the Administrative Agent in connection with the preparation, enforcement, waiver
or modification, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel for the
Administrative Agent.
 
12. Headings.  The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.
 


 
[Signatures Begin on Next Page]
 

 
 


 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.
 

 
LIONS GATE ENTERTAINMENT INC.                 
 
By: /s/ B. James Gladstone__________________                       
    Name: B. James Gladstone                      
    Title: Executive Vice President and Secretary
 
LIONS GATE ENTERTAINMENT CORP.
 
By: /s/ Wayne Levin           
    Name: Wayne Levin
    Title: General Counsel
 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

GUARANTORS:
 
100 PLUS PRODUCTIONS, INC.
ABX PRODUCTIONS, INC.
ANGER PRODUCTIONS, INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN PICTURES LLC
ARTISAN RELEASING LLC
ATOM PRODUCTIONS, INC.
AWAKEN PRODUCTIONS CORP.
AWAKEN PRODUCTIONS, INC.
BACKSEAT PRODUCTIONS, LLC
BASTER PRODUCTIONS, LLC
BHF PRODUCTIONS, INC.
BLAIR WITCH FILMS, LLC
BLUE MOUNTAIN STATE PRODUCTIONS
CORP.
BOSS KANE PRODUCTIONS, INC.
C4 PRODUCTIONS, INC.
CALLER PRODUCTIONS, INC.
CATX ACTION1 12 PRODUCTIONS, INC.
CATX CERTAIN SLANT 12 PRODUCTIONS,
INC.
CATX EXORCISM 12 PRODUCTIONS, INC.
CATX REAWAKENING 12 PRODUCTIONS,
INC.
CATX RICKY 12 PRODUCTIONS, INC.
CATX TAPE4 12 PRODUCTIONS, INC.
CATX TIME AFTER TIME 12 PRODUCTIONS,
INC.
CATX TWO EYES 12 PRODUCTIONS, INC.
CATX WEE 12 PRODUCTIONS, INC.
CATX XOXO 12 PRODUCTIONS, INC.
CBLG PRODUCTIONS, LLC
CHAINS PRODUCTIONS, INC.
COUNTRYMAN PRODUCTIONS, LLC
CRASH TELEVISION PRODUCTIONS, INC.
DANCING ELK PRODUCTIONS, LLC
DD2 ACQUISITION CORP.
DEAD ZONE PRODUCTION CORP.
DEBMAR STUDIOS, INC.
DEBMAR/MERCURY (WW) PRODUCTIONS
LLC
DEBMAR/MERCURY, LLC
DELISH PROJECTS, LLC
DELISH TELEVISION DEVELOPMENT, LLC
DJM SERVICES, INC.
DODGE PRODUCTIONS LLC
DONOR PRODUCTIONS, INC.
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP.
 
ENTERTAINMENT CAPITAL HOLDINGS

 
S.À R.L.

FILM HOLDINGS CO.
FIRST PICK PRODUCTIONS, INC.
FIRST PICK PRODUCTIONS, LLC
GC FILMS, INC.
GGX PRODUCTIONS, INC.
GHS PRODUCTIONS, LLC
GOOD EVEL PRODUCTIONS, INC.
GRINDSTONE ENTERTAINMENT GROUP,
LLC
HIGHER POST LLC
HORSEMEN PRODUCTIONS, LLC
HOUDINI PRODUCTIONS, INC.
INVISIBLE CASTING INC.
IV PRODUCTIONS, INC.
IV3D PRODUCTIONS CORP.
IWC PRODUCTIONS, LLC
JESSABELLE PRODUCTIONS, INC.
JUST REWARDS PRODUCTIONS, INC.
JV1 DELISH, LLC
KILL PIT PRODUCTIONS INC.
LADY PRISON PRODUCTIONS, INC.
LAMB PRODUCTIONS, INC.
LANDSCAPE ENTERTAINMENT CORP.
LAST PRODUCTIONS, INC.
LG HORROR CHANNEL HOLDINGS, LLC
LGAC 1, LLC
LGAC 3, LLC
LIONS GATE FILMS INC.
LIONS GATE INDIA INC.
LIONS GATE INTERNATIONAL SALES, LLC
LIONS GATE MANDATE FINANCING
VEHICLE INC.
LIONS GATE MUSIC CORP.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE MUSIC, INC.
LIONS GATE ONLINE SHOP INC.
LIONS GATE PENNSYLVANIA, INC.
LIONS GATE RECORDS, INC.
 
[Signature Page to Amendment No. 1]
 
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE TELEVISION DEVELOPMENT
LLC
LIONS GATE TELEVISION INC.
LIONS GATE TELEVISION INTERNATIONAL
— LATIN AMERICA, INC.
LIONS GATE X PRODUCTIONS CORP.
LIONS GATE X PRODUCTIONS, LLC
LOG PRODUCTIONS, LLC
LOL PRODUCTIONS, LLC
LOVE LESSONS PRODUCTIONS, INC.
LUCKY 7 PRODUCTIONS CORP.
LUDUS PRODUCTIONS, INC.
LWH PRODUCTIONS, LLC
MANDATE FILMS, LLC
MANDATE PICTURES, LLC
MANIFEST ENTERTAINMENT, LLC
MERCURY PRODUCTIONS, LLC
MK ANIMATED, LLC
MORT PRODUCTIONS US, INC.
MOTHER PRODUCTIONS CORP.
MQP, LLC
NEXT PRODUCTION INC.
NGC FILMS, INC.
NR PRODUCTIONS, INC.
NURSE PRODUCTIONS INC.
PEARL RIVER HOLDINGS CORP.
PEEPLES PRODUCTIONS, INC.
PGH PRODUCTIONS, INC.
PLAYLIST, LLC
POWER MONGERING DESPOT, INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
PWG PRODUCTIONS, INC.
PX1 PRODUCTIONS CORP.
PX1 PRODUCTIONS, INC.
R & B PRODUCTIONS, INC.
RABBIT PRODUCTIONS, INC.
RG PRODUCTIONS, INC.
SAINT PRODUCTIONS, INC.
SCREENING ROOM, INC.
SDI PRODUCTIONS, INC.
SELP, LLC
SILENT DEVELOPMENT CORP.
SKILLPA PRODUCTIONS, LLC
SPNBK PRODUCTIONS, INC.

SS3 PRODUCTIONS, INC.
STEP UP 5 PRODUCTIONS CANADA, INC.
SU5 PRODUCTIONS, INC.
SUMMIT DISTRIBUTION, LLC
SUMMIT ENTERTAINMENT DEVELOPMENT
SERVICES
SUMMIT ENTERTAINMENT, LLC
SUMMIT GUARANTY SERVICES, LLC
SUMMIT INTERNATIONAL DISTRIBUTION
INC.
SUMMIT PRODUCTIONS, LLC
SUMMIT SIGNATURE, LLC
SWEAT PRODUCTIONS, INC.
TCT PRODUCTIONS, INC.
TERM PRODUCTIONS, INC.
TERRESTRIAL PRODUCTIONS CORP.
TINY HORSE PRODUCTIONS, INC.
UNZ PRODUCTIONS, INC.
U.R.O.K. PRODUCTIONS, INC.
VERDICT PRODUCTIONS, INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDE KINGDOM PRODUCTIONS CORP.
WOMEN IN COMEDY DOCUMENTARY, LLC


 
By: /s/ Wayne Levin           
Name: Wayne Levin
Title: Authorized Signatory
 




 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

 
LENDERS:
 
JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent
 
By: /s/ Lynn M. Braun                                                     
Name: Lynn M. Braun
Title: “Authorized Signer”
Address:
Attention:
Facsimile:
 


 


 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA
 
By: /s/ Brian Stearns          
    Name: Brian Stearns
Title: Senior Vice President
Address: 333 S Hope St. Los Angeles 90071
Attention: Brian Stearns
Facsimile: (213) 621-3611
 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC
 
By: /s/ Irina Dimova              
Name: Irina Dimova
Title: Vice President
Address: 745 Seventh Avenue
Attention: Irina Dimova
Facsimile: 212-526-5115
 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA
 
 
By: /s/ Kamran Khan              
Name: Kamran Khan
Title: Authorized Signatory


 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By: /s/ Kevin Harbour              
Name: Kevin Harbour
Title: Duly Authorized Signatory


 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK
 
By: /s/ Brett Ross                 
Name: Brett Ross
Title: Vice President
Address: 303 Peachtree Street
               32nd Floor
               Atlanta, GA 30308
Attention:
Facsimile: 404-813-5260
 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

UNION BANK, N.A.


 
By:/s/ Mike Richman                
Name: Mike Richman
Title: Vice President
Address: 1901 Avenue of the Stars
                Los Angeles, CA 90067
Facsimile: (310) 551-8980
 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

CIT FINANCE LLC


 
By: /s/ Lance M. Zaremba              
Name: Lance M. Zaremba
Title: Authorized Signatory
Address:
Attention:
Facsimile:
 


 


 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

COMERICA


 
By: /s/ Adam Korn                  
Name: Adam Korn
Title: Vice President
Address:
Attention:
Facsimile:
 


 


 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

ONE WEST BANK, FSB
 
By: /s/ Joseph Woolf                
Name: Joseph Woolf
Title: Executive Vice President
Address: OneWest Bank, FSB
               2450 Broadway Ave., 4th Fl
               Santa Monica, CA 90404
Attention:
Facsimile: 866-483-9784
 


 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK


 
By: /s/ Norman B. Starr               
Name: Norman B. Starr
Title: Senior Vice President
Address:
Attention:
Facsimile:
 


 


 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

FIRST REPUBLIC BANK


 
By: /s/ Charles Heaphy             
Name: Charles Heaphy
Title: Senior Managing Director
Address: 1888 Century Park East
                Los Angeles, CA 90067
Attention: Charles Heaphy
Facsimile: (310) 407-1310
 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

EAST WEST BANK


 
By: /s/ Jodi Chong                
Name: Jodi Chong
Title: Vice President
Address: 9378 Wilshire Blvd., Suite 100
Attention: Jodi Chong
Facsimile: (310) 755-8810
 


 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

BANK LEUMI UK


 
By: /s/ G de Chalendar / Stuart Woodward        
Name: G de Chalendar / Stuart Woodward
Title: Vice President / Associate Vice President
Address: 20 Stratford Place, London, W1C1BC
Attention: Head of Media
Facsimile: +44 207 907 8023








 

[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 

MANUFACTURERS BANK


 
By: /s/ Charles Jou                
Name: Charles Jou
Title: Vice President
Address: 515 S. Figueroa St.
               Los Angeles, CA 90071
Attention: Charles Jou
Facsimile: 213-489-6028
 


 
[Signature Page to Amendment No. 1]
 